Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,3,5 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merkel et al. (2015/0143786) (hereinafter “Merkel”).

Regarding claim 1, Merkel teaches a particulate filter comprising a honeycomb structure comprised of a matrix of walls comprised of at least one porous ceramic wall (see Figure 1 and or paragraph 0045), wherein the porous ceramic wall comprised primarily of cordierite (see Table 13, Example 30 and or paragraph 0033), wherein the porous ceramic wall comprises a microstructure comprising: average bulk porosity > 60% (see Table 13 Example 30) as measured by mercury porosimetry, 14.7 pm<d50<16 % (see Table 13 Example 30) d10> 9.0 m, df= (d50-d10)/d50 <0.45 % (see Table 13 Example 30), and d90 <37 m% (see Table 13 Example 30).
Regarding claim 2, Merkel teaches the filter of claim 1 and further discloses that the value of d50 is 15.6 (see Table 10 example 21) which falls within the claimed range.
Regarding claim 3, Merkel teaches the filter of claim 1 and further discloses that the value of db is 0.42 (see Table 13 example 30 and or 29) which falls within the claimed range.
Regarding claim 5, Merkel teaches the filter of claim 1 and further discloses that the average bulk porosity as measured by mercury porosimetry is 63.7 (see Table 7 Example 8) which falls within the claimed range.
Regarding claim 11, Merkel teaches the particulate filter of claim 1 having the porous ceramic wall with a wall thickness of 0.013 in (see paragraph 0076) which is equivalent to 330 micrometer which is greater than 40 micrometer.
Regarding claim 12, Merkel teaches the particulate filter of claim 1 having the porous ceramic wall with a wall thickness of 0.013 in (see paragraph 0076) which is equivalent to 330 micrometer which falls within the claimed range.
Regarding claim 13, Merkel teaches the particulate filter of claim 1 having the porous ceramic wall with a wall thickness of 0.013 in (see paragraph 0076) which is equivalent to 330 micrometer which is less than 500 micrometer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 4,6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel in view of  Boger et al (US 20120134891 A1) (hereinafter “Boger”).
Regarding claim 4 and 6, Merkel is different from claim 4 and 6 in that Merkel does not teach the surface porosity of the porous ceramic wall with respect to the average bulk porosity of the porous ceramic wall at the midpoint. Boger reference teaches a filter with a surface porosity with respect to total porosity in a ratio 0.7 or greater (see paragraph 0037) which would be an indicative of porosity at the mid-point of the porous ceramic wall to obtain a required permeability and lower backpressure drop (see paragraph 0037). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Merkel reference to include the surface porosity with respect to the total porosity of 0.7 or greater so as to obtain a required permeability and lower backpressure drop as taught by Boger. In doing so the claimed ranger of the surface porosity within 10% (claim 4), or 5% (claim 6) of the bulk porosity will fall within the prior art range of 0.7 or greater, and therefore a prima facie case as to the surface porosity: bulk porosity ratio is established See MPEP 2144.05(II)(A) and (B), it is prima facie obvious to optimize result effective variables.
Regarding claim 7 and 8, Merkel is different from claim 7 and 8 in that Merkel does not teach the surface porosity of the wall with respect to the bulk porosity of the porous ceramic wall at the midpoint. Boger reference teaches a filter with a surface porosity with respect to total porosity in a ratio 0.7 or greater (see paragraph 0037) which would be an indicative of porosity at the mid-point of the wall to obtain a required permeability and lower backpressure drop (see paragraph 0037). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Merkel reference to include the surface porosity with respect to the total 
With respect to claim 4 and 6-8, measurement by x-ray tomography does not result in a limitation of the filter itself.
Regarding claim 9, Merkel teaches the filter of claim 1, but Merkel does not mention the filter to be a washcoat loaded filter.  Boger is directed to a similar honeycomb filter (See Borger title, abstract, and in the Figures).  Boger further discloses that the filter is a washcoat-loaded filter (since the honeycomb filter is washcoat loaded so it is a washcoat loaded filter) and a washcoat material is disposed on the walls and within the pores (see paragraph 0003).  Borger explains that the washcoat provides a change to the properties of the honeycomb filter and an increase of backpressure for exhaust gases flowing through the honeycomb filter (see paragraph 0003).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide a washcoat at least partially within the in Merkel in order to obtain a change to the properties of the honeycomb filter and an increase of backpressure for exhaust gases flowing through the honeycomb filter as taught by Boger.
Regarding claim 10, Merkel and Boger teaches the filter of claim 9, Boger further establishes that the CTE is a result effective variable which controls the thermal shock limit (TSL) and the thermal shock parameter (TSP) (see paragraph 0055-0057). Accordingly, it would have been obvious to a person having ordinary skill at the time of the invention was effectively filed to optimize the CTE with respect to coated and bare porous ceramic wall in order to provide the ability to the filter to withstand thermal gradients See MPEP 2144.05(II)(A) and (B), it is prima facie obvious to optimize result effective variables.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merkel.

Regarding claim 14 and 15, Merkel teaches the filter of claim 1, Merkel further establishes that the MOR is a result effective variable which controls the thermal shock limit (TSL) (See paragraph 0043).  Accordingly, it would have been obvious to a person having ordinary skill at the time the invention was effectively filed to optimize the MOR for a given filter to provide for a desired thermal shock limit See MPEP 2144.05(II)(A) and (B), it is prima facie obvious to optimize result effective variables.
Response to Arguments
Applicant's arguments filed 22 January, 2021 have been fully considered but they are not persuasive. 
Applicant argument regarding 35 U.S.C. 112(b) rejection is considered and the rejection is withdrawn. 
Applicant argument is that amended claim 1 recites cordierite and that Merkel reference has nothing in common with the presently claimed wall comprised of cordierite is not persuasive as the limitation of cordierite in the currently amended claim 1 is addressed by the examiner in this office action. Applicant misses the teaching of Merkel reference regarding cordierite (see Table 13, Example 30 and or paragraph 0033). Therefore, the rejection of amended claim is withheld.
In response to applicant's argument regarding the 35 U.S.C 103 rejection that Merkel reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Merkel is directed to a field of filtration .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773